DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Foley et al (US 4,185,881).

With regard to claim 1 ,Foley et al disclose an electrical plug-in connector (16,17,18,19), in particular for the combined transmission of data and electrical power, comprising a housing (16,17, 18, 19), comprising;
a plurality of first contact areas (27,28,29) for connection to matching contact areas (11,12,13) of a further plug-in connector (10), comprising ;
a plurality of electrically conductive conductor arrangements in the housing (12) and comprising ; and
a plurality of connection contacts (41, 39) for connection to a line which leads to the plug-in connector (10 or 16,17, 18, 19),

wherein at least one of the conductor arrangements has means (31, 32, 33, 36, 38) for disconnecting and closing an electrically conductive connection using this conductor arrangement,
wherein the disconnecting and closing means have second electrically conductive contact
areas (26, 31), third electrically conductive contact areas (35, 36,42) and means (31,32, 33, 38, 25,26) for moving the first and second contact areas between a closed position, in which the first and the second contact areas are in contact, and an isolated position, in which the first and the second contact areas are arranged at a distance from one another.
wherein the second contact areas are provided on plugs (26,31) which are arranged inside the
housing, and the third contact areas are provided on sockets (35,36,42) which are arranged inside the housing ,wherein the plugs and/or the sockets can be moved from the closed position to the isolated position inside the housing.
wherein the sockets (34, 35,36,42) are designed as passage openings, which are metallized at least in sections, in a printed circuit board (19), and  wherein the second contact areas or the third contact areas are arranged on a slide which is arranged in the housing in a displaceable manner.

With regard to claim 2 ,Foley et al disclose that the disconnecting and closing means (31,32, 33, 38, 25,26) are designed, when the further plug-in connector (10) is withdrawn from the plug-in connector (10), to effect the disconnection of the at least one conductor arrangement before the isolation of the first contact areas from the matching contact areas of the further plug-in connector (10). (Fig. 4 and 6 – r.n. 40, 41)


With regard to claim 8 ,Foley et al disclose that characterized in that the slide can be displaced by means of insertion of the further plug-in connector (10) into the housing (16,17,18,19) and/or pulling of the further plug-in connector (10) out of the housing (16,17,18,19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        										2/21/21